Citation Nr: 1640724	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-48 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1969 to December 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Board granted service connection for degenerative disc disease of the lumbar spine and remanded the claim for additional development. The claim has since returned to the Board for further consideration.

In an August 2016 correspondence, the Veteran revoked power of attorney for Disabled American Veterans. See 38 C.F.R. § 14.631(f)(1) (2015). The Board therefore finds that he is unrepresented. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records.


FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that he is as likely as not unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veterans favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The VCAA applies in the instant case. However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal. Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2015).

Service connection is currently in effect for the following disabilities: degenerative disc disease, lumbar spine (40 percent disabling); total right knee replacement, with degenerative joint disease and residual scars (30 percent disabling); lumbar radiculopathy, left lower extremity (20 percent disabling); lumbar radiculopathy, right lower extremity (20 percent disabling); hearing loss, right ear (10 percent disabling); tinnitus (10 percent disabling); and right otitis media, post-operative mastoidectomy and tympanoplasty (0 percent disabling). The combined rating for his service-connected disabilities is 80 percent. Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the Veteran's record shows that he served as an equipment mechanic in the United States Marine Corps. The Veteran's post-service career primarily included work as a salesman for approximately 15 years. He has also reported experience as an account manager. The Veteran has received VA treatment, medication, and therapy for his service-connected disabilities.

In his January 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he graduated from high school and completed one year of college. The Veteran stated that he last worked full-time as a salesman in 2003. From 2003 through 2008, the Veteran worked part-time as a gate attendant, water technician, and in retail at Lowes. He asserted that he could no longer work due to his service-connected disabilities. Specifically, the Veteran stated that he has "been off work numerous times during my current employment due to extreme pain, doctors appointments, or [being] too sick to work... [the] pain has gotten more severe as time goes by to a point where I'm in constant pain when I try to work or do anything strenuous in nature." 

The Board acknowledges there are records from the Social Security Administration in the Veteran's file as well. These records indicate that the Veteran's conditions that limit his ability to work include "bad back/bad knee/large amounts of narcotic pain meds" and "limitations after knee surgery." The Veteran reported that the jobs that he had since 2003 were very physical in nature and caused his knee and back conditions to get worse. 

The Veteran's most recent pertinent VA examination took place in October 2012. The Veteran reported a long history of back and leg problems, as well as numerous knee surgeries. He also required regular use of a cane as a normal mode of locomotion. Ultimately, the examiner determined that the Veteran's back condition does not impact his ability to work. In support, the examiner stated that 

The Veteran last worked full-time in 2006 and part-time in 2008 as an applications engineer designing pumping systems. He stopped working because he was in pain. He is not limited from working, based on either his back or his right knee status post total knee replacement conditions since his job was primarily sedentary.

Of particular importance is a May 2016 correspondence from the Veteran's primary physician, Dr. Osborne, which states that the Veteran's conditions impact his occupational capacity. Dr. Osborne stated

I have known [the Veteran] for well over fifteen years. He has been on Social Security disability since 2007. He is disabled and is completely unable to work and is considered unemployable. The medical conditions causing this include lumbar degenerative disc disease with sciatica as well as osteoarthritis of both knees, end-stage. He has had multiple surgeries involving both the lumbar spine and both knees which have been documented previously. He continues to have sciatic pain in the left leg and buttock, as well as chronic low back pain, and chronic knee pain in both knees. He is on chronic narcotic pain medicine both orally and by transdermal patch, two chronic pain modulators, and takes intermittent steroid and anti-inflammatory medications. His conditions are chronic and will in no way resolve to allow him to be employed in the future.
	
In light of the above, the Board finds that the cumulative effects of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

Thus, the Board finds that the evidence of record supports the grant of TDIU. Given the Veteran's limited occupational experience, along with the evidence discussed in his VA examinations, his treatment records, his statements regarding severe pain and mobility problems, and the statement by his treating physician of over 15 years, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations. As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).
      
      
ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


